UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


ANTHONY NELSON,                          
                  Plaintiff-Appellant,
                v.                              No. 01-1526
COWLES FORD, INCORPORATED,
               Defendant-Appellee.
                                         
ANTHONY NELSON,                          
                   Plaintiff-Appellee,
                v.                              No. 01-1587
COWLES FORD, INCORPORATED,
              Defendant-Appellant.
                                         
          Appeals from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
              Claude M. Hilton, Chief District Judge.
                         (CA-00-1266-A)
                     Argued: February 25, 2002
                     Decided: October 7, 2003
   Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


                             COUNSEL
ARGUED: A. Hugo Blankingship, III, BLANKINGSHIP & ASSO-
CIATES, P.C., Alexandria, Virginia, for Appellant. Roger William
Heald, HOGAN & HEALD, Alexandria, Virginia, for Appellee.
2                      NELSON v. COWLES FORD
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   We are presented in this action with a litany of issues stemming
from Anthony Nelson’s February 2000 purchase of a used Ford Expe-
dition with an altered odometer from Cowles Ford, Inc. On appeal,
Nelson contends that the district court erred in granting Cowles Ford
judgment as a matter of law on Nelson’s claims under the Federal
Odometer Act and the Virginia Consumer Practices Act (VCPA).
Nelson also contests the district court’s calculation of his attorney’s
fees. Cowles Ford cross-appeals, asserting that the district court erred
in granting Nelson judgment as a matter of law on Nelson’s breach
of contract claim. Finding no error, we affirm the district court.

                                   I

   On February 28, 2000, Nelson decided to purchase a used 1998
Ford Expedition from Cowles Ford. During negotiations Nelson
inquired about the truck’s mileage and accident history. After speak-
ing with Cowles Ford finance officer Jeff Riddle, Nelson agreed to
purchase the truck for approximately $36,000.00. Nelson also pur-
chased an extended service contract for the truck for $1,906.96. While
completing the requisite paperwork, including a buyer’s order and
retail installment sales contract, Cowles Ford provided Nelson with an
Odometer Disclosure Statement. The statement represented that the
truck had traveled 35,523 miles.

   In order to process the service contract, Cowles Ford obtained an
Oasis report for the truck. Oasis reports are supplied by Ford Motor
Company and list the original service date, repair history and place
of delivery of a vehicle. This report, which Cowles Ford possessed at
the time of sale, disclosed the truck to be of Canadian origin. The
truck’s Canadian origin was discernable from other features as well;
the vehicle identification sticker was imprinted with a maple leaf, the
                        NELSON v. COWLES FORD                          3
truck had daytime running lights, as required by Canadian, but not
U.S., law, and the owner’s manual was, in Nelson’s vernacular, writ-
ten "[i]n Canadian." (J.A. at 76.)

   Cowles Ford had purchased the Expedition from an auto whole-
saler known as The Toy Store. At the time of that sale, The Toy Store
disclosed the truck’s odometer reading as 35,484 miles. The Toy
Store acquired the truck at a Fredericksburg, Virginia auto auction
without receiving notice, as mandated by Virginia law, of its Cana-
dian origin. The Toy Store’s principal and Cowles Ford’s manager
both testified that the truck’s physical condition was consistent with
the mileage reading on the odometer.

   Because Cowles Ford was unable to find an assignee for the origi-
nal retail installment contract, Nelson returned on March 8, 2000 to
complete a new retail installment contract. On that date, Nelson
signed the necessary paperwork, but Cowles Ford provided no
updated odometer statement. In May 2000, less than three months
after the transaction, Nelson received a letter from James F. Lancas-
ter, Jr., a special agent with the Virginia Department of Motor Vehi-
cles (DMV) odometer fraud division. The letter disclosed that the
Virginia DMV, during an investigation into odometer fraud, had
determined that Nelson’s Expedition was sold at an auction in Canada
in January 2000 with an odometer reading of 103,328 kilometers, or
64,063 miles. Agent Lancaster believed that the conversion from kilo-
meters to miles was conducted improperly after the auction sale in
Canada but before the truck was titled in Virginia with the odometer
reading of 34,483 miles. The truck would have to be re-titled, Agent
Lancaster explained, to reflect the fact that its current mileage was
unknown.

   Upon receipt of the letter, and after speaking with an official at the
Virginia DMV, Nelson presented the letter to John Lynch, the Cowles
Ford employee who sold him the truck, and was told that Cowles
Ford would have to contact The Toy Store. Nelson sent a letter
requesting that Cowles Ford replace the vehicle Nelson had purchased
with a new Ford Expedition, to be financed over 72 months by Ford.
Cowles Ford replied by offering to repurchase the vehicle for the
price Nelson paid, minus an adjustment for Nelson’s alleged "nega-
tive equity" in his trade-in, or to provide Nelson with compensation
4                       NELSON v. COWLES FORD
of between $3,000 and $4,000 to reflect the actual worth of the vehi-
cle. Nelson found both offers unacceptable and instituted this action
in the United States District Court for the Eastern District of Virginia.

   In his complaint, Nelson sought compensatory, statutory and puni-
tive damages, in addition to attorney’s fees, for violating the Federal
Odometer Act and the VCPA. Nelson also included common law
claims for breach of contract and fraud. Jurisdiction was proper under
28 U.S.C.A. § 1331 (West 1993) for the Federal Odometer Act claim.
The district court exercised supplemental jurisdiction, as provided by
28 U.S.C.A. § 1367 (West 1993), over the state law claims. After the
district court rejected Nelson’s motion for summary judgment on the
Odometer Act and VCPA counts, the court impaneled a jury and the
trial commenced. At the close of Nelson’s case, Cowles Ford made
a motion pursuant to Fed. R. Civ. P. 50 for judgment as a matter of
law in its favor, which the district court took under advisement. Nel-
son made the same motion at the conclusion of Cowles Ford’s case.
The district court granted Cowles Ford’s motion as to all claims
except for the breach of contract and granted Nelson’s motion with
respect to that claim. Judgment was entered in favor of Nelson on the
breach of contract claim for $21,514.00.1 Nelson timely appealed and
Cowles Ford cross-appealed. Nelson then moved for an award of
attorney’s fees under the terms of his contract with Cowles Ford. The
district court issued a memorandum opinion granting Nelson approxi-
mately 30% of his fee request, which Nelson also timely appealed.
Therefore, the following issues are before us: (1) whether the district
court erred in granting judgment as a matter of law to Cowles Ford
on the Federal Odometer Act and VCPA counts; (2) whether the dis-
trict court erred in granting judgment as a matter of law to Nelson on
the breach of contract claim; and (3) whether the district court abused
its discretion in setting the award of attorney’s fees.

    1
    Even though the district court dismissed the federal claim, it was
within its discretion in maintaining jurisdiction over the state law claim.
28 U.S.C.A. § 1367(c)(3) (West 1993) (allowing district court to decline
jurisdiction if court has dismissed claims it had original jurisdiction
over).
                        NELSON v. COWLES FORD                          5
                                   II

   We review de novo the district court’s grant of judgment as a mat-
ter of law, construing "the evidence in the light most favorable to the
party against whom the motion was made." Anderson v. Russell, 247
F.3d 125, 129 (4th Cir.), cert. denied, 122 S. Ct. 342 (2001). During
a jury trial, a Rule 50 motion should be granted only when a party
"has been fully heard on an issue and there is no legally sufficient evi-
dentiary basis for a reasonable jury to find for that party on that
issue." Fed. R. Civ. P. 50(a). A mere scintilla of evidence introduced
by the party with the burden of proof is insufficient. Instead, "before
the evidence is left to the jury, there is a preliminary question for the
judge, not whether there is literally no evidence, but whether there is
any upon which a jury could properly proceed to find a verdict for the
party producing it, upon whom the onus of proof is imposed." Ander-
son v. Liberty Lobby, Inc., 477 U.S. 242, 251 (1986) (quoting
Improvement Co. v. Munson, 14 Wall. 442, 448 (1872)). We review
the district court’s rulings on the three substantive claims before turn-
ing to the court’s award of attorney’s fees.

                      The Federal Odometer Act

   The Federal Odometer Act (the Act) requires persons transferring
the ownership of a vehicle to disclose, in writing, "the cumulative
mileage registered on the odometer." 49 U.S.C.A. § 32705(a)(1)(A)
(West Supp. 2003). The Act prohibits the transferor from making a
false statement in the disclosure. 49 U.S.C.A. § 32705(a)(2) (West
Supp. 2003). We have interpreted this prohibition to mean that the
Act is violated when the mileage posited on the disclosure statement
fails to correspond with the vehicle’s actual number of miles traveled,
even if the stated mileage does correspond to the odometer reading at
the time of sale.2 Ryan v. Edwards, 592 F.2d 756, 760 (4th Cir. 1979).
Cowles Ford does not dispute that the truck’s actual mileage differed
from the mileage listed on the disclosure statement or the odometer
itself.
  2
   In Ryan v. Edwards, 592 F.2d 756 (4th Cir. 1979), we interpreted the
predecessor to the Federal Odometer Act, 15 U.S.C. § 1988, which
required "[d]isclosure of the cumulative mileage registered on the odom-
eter" and prohibited false statements in this disclosure.
6                       NELSON v. COWLES FORD
   Under the Federal Odometer Act, however, a private party can
bring an action only where the transferor acted "with intent to
defraud." 49 U.S.C.A. § 32710(a) (West 1997). Therefore, the issue
here is whether Cowles Ford acted with "intent to defraud" as
employed by the Act.

    We have previously stated that a showing of "[c]onstructive knowl-
edge, recklessness, or even gross negligence in determining and dis-
closing the actual mileage" is sufficient to allow the finder of fact to
infer an intent to defraud.3 Ryan, 592 F.2d at 762. For example, an
auctioneer was found to have the requisite intent to defraud where it
exhibited reckless disregard in preparing an accurate odometer state-
ment by ignoring clear alteration and erasure marks. Tusa v. Omaha
Auto Auction, Inc., 712 F.2d 1248, 1254 (8th Cir. 1983). We have not
yet addressed whether negligence alone suffices to allow the infer-
ence. Other courts have been unanimous in holding that "mere negli-
gence in completing the required odometer statements will not lead
to liability." Huson v. General Motors Acceptance Corp., 108 F.3d
172, 173 (8th Cir. 1997); see also Suiter v. Mitchell Motor Coach
Sales, Inc., 151 F.3d 1275, 1284 (10th Cir. 1998) (same); Diersen v.
Chicago Car Exch., 110 F.3d 481, 488 (7th Cir. 1997) (same). We
agree and hold that the phrase "intent to defraud" requires a showing
of at least gross negligence on the part of the transferor before liabil-
ity can be imposed. This holding means that a transferor who has rea-
son to know that the odometer reading is inaccurate, based on readily
ascertainable information from the state of the vehicle or the chain of
title, cannot "clos[e] his eyes to the truth." Suiter, 151 F.3d at 1282
(quotation marks and citations omitted).

   Applying the standard to the instant case, no rational fact finder
could properly find that Cowles Ford possessed an "intent to defraud"
Nelson. Nelson argues that the vehicle’s Canadian origin, standing
alone, was sufficient notice that the odometer may have been inaccu-
rate. This is so, Nelson argues, because Cowles Ford knew, or should
have known, that Canadian vehicles track distance in kilometers, not
miles. Thus, because Cowles Ford should have known that the truck
would have had its odometer converted upon its entrance into the
    3
   In Ryan, the predecessor statute at issue, 15 U.S.C. § 1989, also
required "proof of intent to defraud." Ryan, 595 F.2d at 761.
                       NELSON v. COWLES FORD                          7
United States, Cowles Ford had a duty to ensure that the conversion
was performed correctly. In other words, Nelson argues that Cowles
Ford is under a higher duty when inspecting cars originally sold in
Canada.

   The difficulty with this argument, as Cowles Ford notes, is that no
law forbids the resale of a vehicle originally sold in Canada. Car deal-
ers are not held to a higher standard of care when reselling cars pur-
chased from Canada. It is possible that a reasonable car dealer would
have investigated the propriety of the odometer conversion, but a
showing of gross negligence requires more. Gross negligence is negli-
gence "magnified to a high degree," and "an act or omission . . .
amount[ing] to indifference to present legal duty." Black’s Law Dic-
tionary 1033 (6th ed. 1990). Failure to investigate the odometer con-
version of a vehicle originally sold in Canada may be negligence, but
it is not gross negligence.

   Nelson’s reliance on our decision in Ryan is misplaced. In Ryan,
we found that a finder of fact could infer an intent to defraud when
the car dealer knew that the odometer had been "turned over" at
100,000 miles but explained to the consumer only that it had been
"broken" for 20,000 miles. Ryan, 592 F.2d at 759. The dealer in Ryan
also told the consumer that a title certificate showing the actual mile-
age to be 110,020, not 32,000, was a "clerical error." Id. at 760; see
also Tusa, 712 F.2d at 1254 (fact finder could infer intent to defraud
where title document in transferor’s possession contained clear era-
sure mark and alteration). Here, there is no evidence that Cowles Ford
had constructive or actual knowledge regarding the odometer’s
improper conversion or that Cowles Ford was grossly negligent in
failing to investigate the truck’s actual mileage. Given the evidence
presented, we agree with the district court that no reasonable fact
finder could infer that Cowles Ford possessed the intent to defraud
Nelson.

                The Virginia Consumer Practices Act

   The Virginia Consumer Practices Act, codified at Va. Code Ann.
§ 59.1-200 et seq. (Michie Supp. 2003), prohibits sellers from "mis-
representing" their goods. The VCPA does not include the phrase "in-
tent to defraud" and, Nelson argues, the absence of this language
8                      NELSON v. COWLES FORD
coupled with the availability of remedies for unintentional violations4
shows that an intent to defraud is not an essential element of a claim
for misrepresentation under the VCPA. We need not decide this issue
of statutory interpretation today. Nelson cannot prove a willful viola-
tion of the VCPA, so his damages, under the plain language of the
statute, would be limited to actual damages and attorney’s fees. Va.
Code Ann. § 59.1-204 (Michie 2001). Because we affirm the district
court’s judgment awarding actual damages on his breach of contract
claim and its award of attorney’s fees, see discussion infra, he has
already received that relief. When a theory of recovery would not
result in additional relief, a reviewing court need not address the dis-
trict court’s ruling on the merits of that claim. Ibrahim v. N.Y. Dep’t
of Health, 904 F.2d 161, 169 (2d Cir. 1990).

                         Breach of Contract

   In its cross-appeal, Cowles Ford raises three grounds to contest the
district court’s grant of judgment as a matter of law on the breach of
contract claim. Cowles Ford argues: (1) there was no breach because
Cowles Ford offered to perform by replacing the Expedition; (2) per-
formance was impossible due to mutual mistake; and (3) Cowles Ford
presented a valid defense to damages based on the negative equity
value in Nelson’s trade in vehicle. We reject each of these arguments
in turn.

   Cowles Ford first, without legal citation, claims that its various
offers to replace the Expedition with a suitable vehicle establish that
there was no breach of contract. Cowles Ford, however, did not offer
to simply exchange the vehicle for a new Expedition, but instead
offered: (1) to provide a replacement vehicle if Nelson paid an undis-
closed additional sum; or (2) to pay Nelson $3000-$4000 in damages.
These offers may have been offers to cure the improper tender, but
because they differed in material ways from the original sales con-
tract, they did not constitute a conforming tender, and thus, Nelson
    4
   Va. Code Ann. § 59.1-207 (Michie 2001) (restitution and attorney’s
fees are available for unintentional violations); Va. Code Ann. § 59.1-
204 (Michie 2001) (actual damages and attorney’s fees for non-willful
violation).
                        NELSON v. COWLES FORD                          9
had no duty to accept them. Accordingly, we reject Cowles Ford’s
first defense.

   Cowles Ford’s second defense, impossibility due to mutual mis-
take, is also unavailing. Whether Cowles Ford intended to raise the
distinct defense of mutual mistake is unclear, but in any event unim-
portant, because neither defense is applicable here. Mutual mistake
only allows the injured party to void the contract. See generally II
Farnsworth on Contracts § 9.3 (2d ed. 1998). Nelson is clearly the
injured party because he paid for a vehicle with a market value much
higher than he received. Impossibility under Virginia law exists only
upon the occurrence of an event, the non-occurrence of which was the
basic assumption upon which the contract was made. Opera Co. of
Boston v. Wolf Trap Found. for the Performing Arts, 817 F.2d 1094,
1099-1100 (4th Cir. 1987) (discussing the law of impossibility in Vir-
ginia). Cowles Ford can identify no intervening occurrence in the case
at bar.

   Cowles Ford’s third contention fares no better. Cowles Ford
argues, in essence, that Nelson had negative equity in his trade-in, and
that this amount was rolled into the contract price. Thus, Cowles Ford
contends, the district court erred in calculating the amount of damages
Nelson suffered. The district court disallowed this defense because
the written contract between the two parties had an integration clause
forbidding oral modifications. Accordingly, the district court mea-
sured damages by subtracting the fair market value of the Expedition
at the time of sale from the contract price. We find no error in the dis-
trict court’s analysis. Cf. United Virginia Bank of Fairfax v. Dick Her-
riman Ford, Inc., 210 S.E.2d 158, 161 (Va. 1974).

                            Attorney’s Fees

   We review the district court’s award of attorney’s fees for abuse of
discretion. Barber v. Kimbrell’s Inc., 577 F.2d 216, 226 (4th Cir.
1978). Although Nelson’s right to attorney’s fees originates from his
contract with Cowles Ford, and not a federal statute, the parties agree
that the Supreme Court’s fee-calculation analysis for awards pursuant
to federal statutes should be used to determine the appropriate fee
award. Hensley v. Eckerhart, 461 U.S. 424 (1983). Neither party dis-
putes that the district court correctly calculated the lodestar amount
10                      NELSON v. COWLES FORD
to be $31,894.15. Nelson does challenge the court’s decision to lower
the lodestar figure by two-thirds to account for Nelson’s lack of suc-
cess. Although the district court has broad discretion in awarding
attorney’s fees, it must "clearly explain its reasons" for choosing a
figure. Craig v. Health & Human Servs., 864 F.2d 324, 328 (4th Cir.
1989), abrogated on other grounds by Gisbrecht v. Barnhart, 535
U.S. 789 (2002).

   Here, the district court justified the reduction on two grounds: (1)
Nelson prevailed on only one of the seven counts in his complaint;
and (2) Nelson received damages equal to the amount of a pretrial set-
tlement offer by Cowles Ford. The Supreme Court has held that "[t]he
most critical factor" in determining an appropriate fee award "is the
degree of success obtained." Hensley, 461 U.S. at 436. "If . . . a plain-
tiff has achieved only partial or limited success," a reduction may be
appropriate. Id. A district court may, in its discretion, consider settle-
ment offers in determining the reasonable amount of attorney’s fees.
Thomas v. National Football League Players Ass’n, 273 F.3d 1124,
1130 n.9 (D.C. Cir. 2001) ("The district court has discretion to con-
sider settlement negotiations in determining the reasonableness of the
fees but is not required to do so."); see also Sands v. Runyon, 28 F.3d
1323, 1334 (2d Cir. 1994) (comparing the settlement offer and actual
award "is a factor a court may use in considering the attorney’s fee
award"). Nelson admits that Cowles Ford offered to substitute a sub-
stantially similar Expedition to the one he believed he had purchased.
Given this settlement offer, the district court did not abuse its discre-
tion in finding that Nelson’s degree of success was limited and,
accordingly, reducing the fee award.

                                   III

  For the foregoing reasons, we affirm the judgment of the district
court.

                                                             AFFIRMED